       Case 3:21-cv-00010-BSM Document 6 Filed 03/08/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF ARKANSAS
                         NORTHERN DIVISION

LISA MURPHY                                                                PLAINTIFF
ADC #760343

v.                        CASE NO. 3:21-CV-00010-BSM

P. MALOTT, et al.                                                       DEFENDANTS

                                   JUDGEMENT

     Consistent with the order entered today, this case is dismissed without prejudice.

     IT IS SO ORDERED this 8th day of March, 2021.




                                                 ________________________________
                                                 UNITED STATES DISTRICT JUDGE
